PER CURIAM.
This is an appeal by Appellants, Plaintiffs in the trial court, from a final judgment as a result of a non jury trial in favor of the appellees.
Previously this cause was remanded to the trial court for trial following review by the Supreme Court of Florida of this Court's judgment, by certiorari, Fla.App.1968, 212 So.2d, 920; Fla.1969, 226 So.2d 100; Fla.App.1969, 226 So.2d 831.
The testimony adduced before the trial judge, which is the subject of this appeal, is materially the same as in the prior appeal and, therefore, need not be reviewed here. Upon review of such facts it appears there was ample competent evidence to support the judgment of the trial court.
Affirmed.